940 So. 2d 605 (2006)
James EUBANKS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3405.
District Court of Appeal of Florida, Fourth District.
November 1, 2006.
James Eubanks, Indiantown, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The order denying the appellant's rule 3.800(a) motion to correct illegal sentence is reversed, and the case is remanded to the lower court for attachment of records that conclusively refute the allegations in the motion. See Fenelon v. State, 932 So. 2d 431 (Fla. 4th DCA 2006) (reversing because the "trial court failed to attach record evidence to refute the facially sufficient claim") (citing Johnson v. State, 665 So. 2d 380 (Fla. 4th DCA 1996)).
GUNTHER, POLEN and SHAHOOD, JJ., concur.